ORDER
PER CURIAM.
Elliott Dunn appeals from the judgment of the motion court denying his Rule 29.15 motion for postconviction relief following an evidentiary hearing. In his motion, he sought to vacate his convictions for two counts of murder in the first degree, section 565.020, RSMo 2000, and two counts of armed criminal action, section 571.015, RSMo 2000, and concurrent sentences of life imprisonment without the possibility of probation or parole for each of the two murder convictions and life imprisonment for each of the armed criminal action convictions. Mr. Dunn raises four points on appeal claiming ineffective assistance of trial and appellate counsel. The judgment *903of the motion court is affirmed. Rule 84.16(b).